Citation Nr: 0948264	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-37 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1967 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO granted 
service connection for PTSD with an evaluation of 30 percent 
disabling (effective January 21, 2006).  The Veteran properly 
appealed the initial evaluation.  

The Veteran testified before the undersigned at a Board 
Videoconference hearing.  A transcript of the hearing has 
been associated with the file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The Veteran is currently evaluated at 30 percent for PTSD.  
At the November 2009 hearing, the Veteran's representative 
urged that the Veteran be afforded a new VA examination 
(Transcript, p 14).  His last examination was in April 2006.  

VA records from 2005 to the present reflect that the Veteran 
have varied on whether the Veteran has suicidal ideation.  In 
several records the Veteran is shown not to have suicidal 
ideation.  For example, the following are a sampling of 
records that are negative for suicidal ideation: a December 
2005 VA primary care note; June 2006 VA pharmacy note; March 
2007 VA psychiatry note; October 2007 VA mental health note; 
and a June 2009 VA mental health suicide risk assessment 
(showing mild or minimal risk).  

But in several other records the Veteran is reported as 
having suicidal ideation.  It is discussed in detail on pages 
7 and 10 of the April 2006 VA PTSD examination.  In a July 
2007 VA mental health record, the Veteran stated he had 
thoughts of self-harm, but doesn't really want to act on 
these thoughts.  "I don't think you can ever eradicate it."  
He had a normal mental status examination.  In an October 
2009 VA primary mental health provider letter, it was noted: 
"He remains depressed with intermittent suicidal 
ideations."  Past global assessment of functioning scores 
include: 50, 55, and 60.  

In other records, whether the Veteran has suicidal ideation 
is less clear or he is recorded as having it with no plan.  
In an August 2006 VA mental health psychiatry record, the 
Veteran had suicidal ideation at times with no plan.  In a 
June 2009 VA mental health record, the Veteran discusses 
suicidal thoughts, jumping off his roof and being aware of 
drop offs surrounding his home.  His wife removed ladders in 
the home.  It is noted: "Admits to suicidal ideations but no 
active plan."  An August 2009 VA mental health record shows 
the Veteran has no active suicidal thoughts, but that he 
still has thoughts.  

On remand, the Veteran should be given a VA examination to 
determine the current findings regarding his occupational and 
social impairment due to his PTSD.  

Accordingly, the case is REMANDED for the following action: 

1. Schedule the Veteran for a VA 
psychiatric examination in order to 
ascertain the current level of severity of 
his service-connected PTSD.  The claims 
folder and a copy of this Remand must be 
made available to the examiner in 
conjunction with the examination.  A 
notation to the effect that a records 
review took place should be included in 
the report.  

The examiner is requested to determine all 
current manifestations associated with the 
Veteran's service-connected PTSD and to 
comment on their severity.  The examiner 
should specifically address the degree of 
social and occupational impairment caused 
by the Veteran's PTSD.  A current Global 
Assessment of Functioning (GAF) scale 
score should be provided.  Complete 
rationale should be given for all opinions 
reached.  

2. Re-adjudicate the claim for an initial 
increased rating for PTSD.  If the 
decision remains in any way adverse to the 
Veteran, provide a supplemental statement 
of the case (SSOC) to the Veteran and his 
representative.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue remaining on 
appeal.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

